Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10788588. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.

Application: claims 1 and 19
Patent/co-pending application 10788588 claim 1


A system for locating an optimal location of a reception antenna, the system comprising:
an unmanned aerial vehicle (UAV);
a wireless internet service provider (WISP) tower configured for transmitting radio signals; an antenna removeably coupled to the unmanned aerial vehicle, the antenna configured for receiving the radio signals; and
A system for locating an optimal location of a reception antenna, the system comprising: 
an unmanned aerial vehicle (UAV);
a wireless internet service provider (WISP) tower configured for transmitting radio signals; an antenna removeably coupled to unmanned aerial vehicle, the antenna configured for receiving the radio signals; and
a processor configured for automatically flying the UAV to a height, the processor further configured 
for receiving data indicative of a height from a user and 

if the radio signals received are not conductive for the provision of wireless services at the height, the processor is further configured to move the UAV to a different height and rotate the UAV until radio signals received are conducive for the provision of wireless services
thereby determining an optimal azimuth and location altitude range for a reception antenna.
the processor is further configured to maneuver the UAV downwardly toward the ground until  the radio signals are no longer conductive for the provision of wireless services thereby determining an optimal azimuth and location range for a reception antenna


It appears the current claim 1 and claim 19 is simply a broader claim of the patented claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-7, 16-21 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brennan (20170150373).
Regarding claims 1, 19, Brennan discloses a system and method for locating an optimal location of a reception antenna, the system comprising:
an unmanned aerial vehicle (UAV) (Fig. 1);
a wireless internet service provider (WISP) tower (base station, Fig. 1) configured for transmitting radio signals; an antenna removeably coupled to the unmanned aerial vehicle, the antenna configured for receiving the radio signals; and 
a processor configured for automatically flying the UA V to a height, the processor further configured for rotating the unmanned aerial vehicle at the height and detecting the radio signals from the at least one WISP tower as the UAV rotates to determine an optimal azimuth (the altitude of a UAV may be used to determine a direction in which to point the antenna of the UAV. In some implementations, additional factors, such as the travel direction of the UAV and/or the known location of base stations associated with the wireless cellular network, may alternatively or additionally be used to determine the direction of the antenna, Abstract) if the radio signals received are not conducive for the provision of wireless services at the height, the processor is further configured to move the UA V to different heights and rotate the UAV until radio signals received are conducive for the provision of wireless services thereby determining an optimal azimuth and location altitude range for a reception antenna (see Fig. 1, the height of UAV is related to the pattern and direction of the antenna for optimum reception of signal from base station).


Regarding claims 3-4, 21, Brennan discloses the system for locating an optimal location of a reception antenna of claim 2, further comprising a user interface device (Input component 740 may include a mechanism that permits an operator to input information to device 700, such as a keyboard, a keypad, a button, a switch, etc. Output component 750 may include a mechanism that outputs information to the operator, such as a display, a speaker, one or more light emitting diodes (LEDs), etc, paragraph 0055)(740/750 in Fig. 7) communicatively coupled to the UAV via the Wi-Fi module (communication interface 760).
Regarding claim 5, Brennan discloses system for locating an optimal location of a reception antenna of claim 3, wherein the user can control a flight path of the UA V (UAV operator 240 may monitor and control flight paths, paragraph 0023).
Regarding claims 6-7, Brennan discloses system for locating an optimal location of a reception antenna of claim 1, further comprising wireless fidelity (Wi-Fi) module and a computing device communicatively coupled to an Internet (see Fig. 2, UAV operator controls the UAV through Access Network 230 which is commonly connected through internet).
Regarding claim 16, Brennan discloses comprising a global positioning system (GPS receiver 360, Fig. 3).
Regarding claims 17, 28, Brennan disclose the system for locating an optimal location of a reception antenna claim 1, wherein the processor is configured to correlate data received from the GPS with data received from the antenna (in FIG. 3, may generally relate to the electronic 
Regarding claims 18, 29, Brennan disclose the system for locating an optimal location of a reception antenna claim 1, wherein the processor is configured to transmit data indicative of the correlate GPS data and the antenna data to a user (to UAV operator, Fig. 2).


Allowable Subject Matter
Claims 8-15, 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov